UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2421


JOHN HOWARD, SR.,

                 Plaintiff – Appellee,

          v.

STARSHA M. SEWELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-01539-PWG)


Submitted:   April 11, 2016                  Decided:    April 14, 2016


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.    David A. Wanger, LAW OFFICE
OF DAVID WANGER, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha     Sewell        appeals       the        district       court’s        orders

remanding    this     removed        action       to    state    court     for    lack    of

jurisdiction and denying the motion for reconsideration.                                  An

order    remanding       a    case     to     state      court     is     generally      not

reviewable on appeal or otherwise.                      28 U.S.C. § 1447(d) (2012).

The     Supreme     Court      has     limited          the     scope    of      § 1447(d),

prohibiting appellate review of remand orders based on a defect

in the removal procedure or lack of subject matter jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996);

see 28 U.S.C. § 1447(c) (2012).                   Here, remand was based on lack

of subject matter jurisdiction.                        Accordingly, we dismiss the

appeal for want of jurisdiction.                  We deny the motion to transfer

and dispense      with       oral    argument      because      the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                              2